Title: To John Adams from Barnabas Deane, 10 February 1778
From: Deane, Barnabas
To: Adams, John


     
     Boston. 10 February 1778. printed (virtually verbatim): JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:272. Deane recommended his nephew Jesse, the only son of Silas Deane, to JA’s care for the trip abroad. He cautioned against allowing the boy to associate “with the Common hands on board” lest he form bad habits.
    